By the Court,
Safford, J.
The petition of the relator shows upon its face that he is not entitled, under the law, to the relief sought. It appears that on the 11th'day of July, 1866, he made his application to the respondent, as treasurer of Shawnee county, for an assignment and delivery to him, of a certain tax certificate held by Shawnee county, said application being based upon the provisions of sec. 9, chap. 37, laws of 1864, and secs. 74 and 88, chap. 118, laws of 1866. He tendered to the respondent, as such treasurer aforesaid, the amount of taxes, costs, and penalty due on the land covered by the certificate in question, for the years 1863, 1864 and 1865. This was not a sufficient tender to entitle him to demand and receive the tax certificate. The penalty of ten per *117cent., which, was added to the amount of taxes due on the 12th day of January, in each year, as by law it was provided should be done, in case the taxes of the previous year should remain unpaid on that day, when so added, became, and by operation of law, was a part and parcel of the taxes due. § 24, Chap. 60, Laws of 1863.
The amount, then, of the tax and penalty, in each year, would constitute the principal, as the term is used in sec. '88, chap. 118, laws of 1866, above referred to. Therefore, in addition to such amount for each year, it was necessary for the relator to tender to the treasurer the amount of the costs of sale, and ten per cent, on the amount of principal, as we have held that word to mean as above, which, in this instance, would amount in the aggregate, to a larger sum than was tendered. Failing, therefore, to bring himself within the meaning and provisions of the law governing the terms of his application to the treasurer, as shown in the record, the relator must be denied the relief prayed for. Other questions raised by counsel will not be considered.
All the justices concurring.